PER CURIAM.
This is an appeal by plaintiff, Alah Medley Heggie, from an order granting a new trial to defendant, Leonard Brothers Transfer, Inc.
We have reviewed the order appealed, the briefs, exhibits and record, and find that the trial court did not abuse is broad discretionary power in granting the new trial.
In view of the new trial we refrain from commenting on the evidence adduced heretofore, and affirm under the authority of Cloud v. Fallis, Fla.1959, 110 So.2d 669; Beebe v. Kaplan, Fla.App.1965, 177 So.2d 869; Van Scoyoc v. York, Fla.App.1965, 173 So.2d 483; Kaufman v. Sweet et al. Corporation, Fla.App.1962, 144 So.2d 515.
Affirmed.